LAWSON, J.
Steven Riffe appeals from an order denying his rule 3.800(a) motion seeking additional jail credit. Fla. R.Crim. P. 3.800(a). The State concedes that because the trial court failed to attach portions of the record to support denial of Riffe’s motion, we must reverse. See, e.g., Stewart v. State, 920 So.2d 1247 (Fla. 5th DCA 2006) (noting that when the trial court denies a 3.800 motion as successive, it “is required to attach the relevant portions of the record which demonstrate that the motion is successive.”).
REVERSED AND REMANDED.
THOMPSON and PLEUS, JJ., concur.